UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21955 Stewart Capital Mutual Funds 800 Philadelphia Street Indiana, PA 15701 (Address of principal executive offices) Malcolm Polley Stewart Capital Advisors LLC 800 Philadelphia Street Indiana, PA 15701 (Name and address of agent for service) Copies to: JoAnn M. Strasser Thompson Hine LLP 41 South High Street, Suite 1700 Columbus, OH 43215 Registrant's telephone number, including area code: (724) 465-1443 Date of fiscal year end: December 31 Date of reporting period: June 30, 2012 Item 1.Reports to Stockholders The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1) Table of Contents Letter to Shareholders 1 Expense Example 6 Schedule of Investments 7 Statement of Assets and Liabilities 10 Statement of Operations 11 Statements of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 14 Additional Information 20 Privacy Notice 21 Investment Products Offered Investment Products Offered Are Not FDIC Insured | You May Lose Money | Are Not Bank Guaranteed 1 Dear Fellow Shareholder, Six months ago, I asked shareholders if they ever felt like actors in a long-running movie – a movie like Groundhog Day. In that letter, I described forces we had been facing for at least twelve months: continuing drama over problems in the European Union with its currency regime and sovereign debt as well as continuing fiscal issues within our own borders. We have not seen much change in the world economies over the past six months. In fact, I’ve reported on the same issue six months ago, twelve months ago and eighteen months ago. This letter contains my current thoughts. The Economy When the financial contagion hit, the question on everyone’s mind was, “How long will this last?” My response was then and continues to be that the problem was a long time in the making, and in our view, it is unrealistic to expect a rapid return to sustainable expansion. There are only three ways to recover from the fallout of the financial crisis: one that is decidedly unpleasant (deflate your way out), one that could eventually lead to deflation and the third option, which is only slightly unpleasant. Our economy, indeed the global economy runs in cycles – boom and bust. That the economy runs in cycles is not, in and of itself, a huge surprise. Economic expansion is followed, as sure as night follows day, by economic contraction – often referred to as a recession. What we have forgotten over time is that there is another natural cycle – inflation and deflation. While we have been trained to think of inflation as bad, we have forgotten that deflation is worse. Why have we forgotten? We have forgotten because the average American was not around the last time it occurred – during the Great Depression. People have been trained to think of inflation as bad because prices rise and your money becomes worth less and less over time. This is made worse by natural behavioral reactions to inflation. Since prices rise over time, we purchase goods and services because it is cheaper to do so today than tomorrow. The act of purchasing a good or service creates economic activity, which creates jobs and puts people to work. The rise in demand for goods and services, all else equal, is what causes prices to rise. (Remember the Law of Supply and Demand from Economics 101: Supply and demand must always be in balance. If demand rises and supply remains constant, then price must rise.) Indeed, some would say that the best way to get back to a typical economic growth path would be to print money (i.e., continue to expand Fed monetary policy and increase fiscal stimuli), and inflate our way out. While too much inflation is a bad thing, a small amount of inflation creates the proper incentives to keep the economy growing. Deflation, on the other hand, creates the exact opposite reaction. In a deflationary environment, the consumer will defer buying goods and services because prices will be lower tomorrow. Unfortunately, prices will also be lower the day after tomorrow so you will defer buying goods and services the day after tomorrow. Prices will also be lower the day after that and the day after that and the day after that… This causes the consumer to stop buying, which cuts back on demand, which causes the need 2 for workers to make the goods and services to decline, which causes unemployment to rise, which causes demand to go down… Your money may, over time, become worth more, but only because prices and wages decline. The only people who win are those that have no debt and don’t mind their wages declining – sometimes markedly. Printing money has been the normal path to improving economic performance. Yet, priming the economic pump (the Keynesian response) is dependent on the size of the stimulus relative to the economy. Thinking of it in another way, drug addicts and alcoholics require greater doses of their particular stimuli (drugs or alcohol) over time in order to get the desired effect. The economy behaves in much the same manner. Because we have forgotten the cutting spending/pay back the debt counterpoint to a typical Keynesian response during economic good times, and because money is a finite commodity, the size of a current stimulus necessary to cause normal expansion would be so large as to be unacceptable. A Keynesian response of this size, in my mind, would cause the normal response of an over-extended borrower: default. This would then lead to a deflationary spiral. In our current economic situation, default is the first possible (and, if you believe the market bears, the only and inevitable) solution. As described above, it is likely to cause a deflationary spiral with all of its negative effects. The second solution, inflation created by government stimulus, would require too much debt and threaten default – also leading to a deflationary spiral. The third option for economic correction is time – not the solution we, impatient consumers that we are, desire. The debt overload and housing price inflation that led to the financial crisis was decades in the making. The solution will also take a significant amount of time – by our estimate, more than a decade. The economy, which has been moving along at significantly below normal levels, will continue to bump along the bottom at below potential growth rates. The employment situation will continue to be worse than normal, with the unemployment rate staying well above what is considered “full employment” – an understandably gloomy outlook. Market Overview With the economy stuck in the blahs, the equity markets find themselves with a bad case of manic-depressive illness. Domestic equity markets rose strongly through late February, slipped in early March and reversed course to a peak by late March. At the end of the first quarter, most domestic equity indices posted double-digit returns, but optimism was short-lived as markets reversed course again to drop through early April. A short-lived relief rally into the end of April turned and resumed dropping – bottoming in early June. By the end of the second quarter, most indices gave back all of their first quarter gains. Much of the manic-depressive mood swings being endured by equity markets are attributable to the same forces at work a year ago – namely, continued uncertainty over the sovereign debt crisis and the long-term viability and stability of the European Union. I find it mildly humorous that people are having a hard time believing that a segment of the world that has not been able to get along for millennia is struggling to agree upon a solution, especially when any realistic solution is likely to cause pain for a large segment of the population. 3 In addition, China, once the (seeming) driver of global economic growth, appears to be slipping towards recession and, we (the United States) are now fully engulfed in political silly season – meaning that nothing useful will be accomplished in Washington (unless you count political posturing as being useful). It is any wonder that investors seem guarded in their optimism regarding equity markets. Mid-cap stocks, as measured by the S&P MidCap 400, finished the first half of the year only outperforming the Dow Jones Industrial Average. Both benchmarks underperformed large-cap and small-cap stocks (as represented by the S&P 500 and the Russell 2000 respectively) by a wide margin. The S&P MidCap 400 finished the first half of the year up 7.11%, versus up 5.42% for the Dow Jones Industrial Average, 8.31% for the S&P 500 and 8.53% for the Russell 2000 (all returns are price only). The tech heavy NASDAQ was the easy winner for the period, finishing up 12.66%. Leading the way within mid-cap stocks was the healthcare sector (up 16.87%), followed by telecommunications (up 13.91%), financials (up 12.24%) and consumer discretionary (up 11.38%). The worst performing sector was energy, which declined by 12.75%. Fund Performance The Stewart Capital Mid Cap Fund returned 7.08% for the six months ended June 30, 2012, underperforming its benchmarks, the S&P MidCap 400 Index (up 7.90%) and the Russell MidCap Value Index (up 7.78%). The Fund came out of the gate strong only to fall behind our benchmarks early. While we did push ahead of our benchmarks briefly during the first half of the year, many of the things that have helped us over the past few years (energy, industrials and utilities) ended up being a drag on performance. That said, we continue to be confident that these holdings will add nicely to portfolio performance over time. What we need to guard against is making foolish decisions or chasing performance simply to keep up appearances. That, ultimately, will get us into trouble. Many times investment success occurs not because of the investments that are made, but by those that are avoided. We continue to be underweighted financial stocks when compared to our benchmarks. We understand that the market may make this choice look foolish from time to time. Fortunately, our few holdings in this area did well relative to financials in general. That said, we know that the economics of the financial services industry do not favor investors. That unhappy situation will not change until interest rates get closer to the upper end of their secular peak. Couple that with an unfavorable political climate where financial companies are viewed as bad guys, and we believe that we will be much better served by steering clear of the industry until the climate stabilizes. While viewing our holdings it may not look like we have been very active, we were very comfortable with existing fund holdings. Our only activity (in addition to putting a bit of cash to work) was to trim three of our existing names, which had seen a nice run-up in share price prior to trimming back. That is not to say that we weren’t and aren’t busy. Your portfolio management staff is very active, using current market conditions to dig into the weeds and get up to speed on potential new additions to the Fund. 4 Indeed, we view our investments as partnerships. Because we take a business perspective approach to our investment process, we want to invest in companies in whose management we believe. After all, a share of stock is nothing more than a fractional ownership interest in a business. If we are going to be in business with (partner with) management, we want to take the time to understand the economics of the businesses and ensure that company management’s interests are aligned with our own. That includes not only looking at the economics of the businesses, but also taking some time to learn about the quality of people with whom we are partnered. Sales guru, Zig Ziglar said it best, “You can’t do a good deal with a bad guy.” Strategy Overview Given how little has changed with regards to strategy, it is tempting to simply copy and paste the strategy section from the past couple of letters, but…that wouldn’t be any fun and it really wouldn’t be that informative. That said, nothing is really changing. The economy is slowing (both domestically and globally), we have entered political silly season so nothing meaningful will get done in Washington at least until after the election in November, and access to and availability of capital remains muted. What is a poor investor to do? Stick to your knitting. Warren Buffett has said that if you concentrate on buying good businesses at attractive prices, it really shouldn’t matter what the market is doing as the business will get more valuable with time. That is precisely what we aim to find – good businesses selling at attractive prices. The one bright spot in a market like the one we have experienced over the past couple of years is that news that is specific to one company is often misinterpreted as having general application across all companies within an industry. The result being that the baby gets thrown out with the bathwater. Rest assured that we are spending the greatest amount of our time analyzing the data to find investments that are either overlooked or misunderstood, and trying to avoid those that are over-hyped. We have been and will continue to focus on business value when making investment decisions. Thank you for your continued confidence. As always we will strive to meet your investment needs, and I welcome any questions you might have. You may reach me at 877.420.4440 or at stewartcap@UMB.com. Sincerely, Malcolm E. Polley, CFA President and Chairman of the Board of Trustees Stewart Capital Mutual Funds August 2012 5 The views and opinions in this report were current as of June 30, 2012. They are not guarantees of performance or investment results and should not be taken as investment advice. Investment decisions reflect a variety of factors, and the Adviser reserves the right to change its views about individual stocks, sectors, and the markets at any time. As a result, the views expressed should not be relied upon as a forecast of the Fund’s future investment intent. Fund portfolio composition will change due to ongoing management of the Fund. References to specific securities or sectors should not be construed as a recommendation by the Fund, its Adviser or Distributor. See the accompanying Schedule of Investments for the percentage of the Fund’s portfolio represented by the securities or sectors mentioned in this report. Please see the prospectus for a discussion of the risks related to investing in the Fund. The Fund invests primarily in undervalued mid-cap stocks and therefore is subject to the possibility that value stocks or mid-cap stocks may temporarily fall out of favor or perform poorly relative to other types of investments. While stocks of mid-cap companies may be slightly less volatile than those of small-cap companies, they still involve substantial risk. Because the Fund invests in a relatively limited number of securities, it may present greater risk than a more broadly diversified portfolio. 6 Expense Example For the six months ended June 30, 2012 (Unaudited) As a shareholder of the Stewart Capital Mid Cap Fund (the “Fund”), you incur two types of costs: (1) transaction costs, including sales charges (Loads) on purchase payments; and (2) ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. If you invest through a financial intermediary, you may also incur additional costs such as a transaction fee charged on the purchase or sale of the Fund or an asset-based management fee charged by the intermediary. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from January 1, 2012 to June 30, 2012. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or any costs that may be associated with investing in the Fund through a financial intermediary. Therefore, the second line of the table is useful in comparing the ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if any transactional costs or costs associated with investing through a financial intermediary were included, your costs would have been higher. Stewart Capital Mid Cap Fund Beginning account value 1/1/12 Ending account value 6/30/12 Expenses paid during period 1/1/12-6/30/121 Actual Hypothetical (5% return before expenses) 1 Expenses are equal to the Fund’s annualized expense ratio (1.50%), multiplied by the average account value over the period, and multiplied by 182/366 (to reflect the one-half year period). 7 Stewart Capital Mid Cap Fund Schedule of Investments June 30, 2012 (Unaudited) COMMON STOCKS 88.0% Shares Value Banks 1.3% Northwest Bancshares, Inc. $ Capital Goods 13.6% Babcock & Wilcox Co. * Cummins, Inc. EMCOR Group, Inc. McDermott International, Inc. * Triumph Group, Inc. Consumer Durables & Apparel 5.7% Polaris Industries, Inc. Skechers U.S.A., Inc. - Cl. A * Consumer Services 3.0% Matthews International Corp. - Cl. A Diversified Financials 2.4% Federated Investors, Inc. Energy 3.6% CARBO Ceramics, Inc. Enerplus Corp. Food, Beverage & Tobacco 3.6% J.M. Smucker Co. (The) Health Care Equipment & Services 8.3% C.R. Bard, Inc. Catalyst Health Solutions, Inc. * Varian Medical Systems, Inc. * See Notes to Financial Statements. 8 Schedule of Investments (continued) COMMON STOCKS (CONTINUED) Shares Value Materials 12.5% CF Industries Holdings, Inc. $ FMC Corp. Southern Copper Corp. Thompson Creek Metals Co., Inc. * Media 3.0% Meredith Corp. Pharmaceuticals, Biotechnology & Life Sciences 5.5% Medicis Pharmaceutical Corp. Perrigo Co. Semiconductors & Semiconductor Equipment 3.3% Skyworks Solutions, Inc. * Software & Services 3.0% Micros Systems, Inc. * Technology Hardware & Equipment 11.0% Flextronics International Ltd. * Itron, Inc. * Western Digital Corp. * Transportation 3.0% Kirby Corp. * Utilities 5.2% AGL Resources, Inc. Oneok, Inc. Total Common Stocks (Cost $23,771,392) See Notes to Financial Statements. 9 Schedule of Investments (continued) LIMITED PARTNERSHIP INTEREST 3.6% Shares Value Materials 3.6% Terra Nitrogen Co., LP $ Total Limited Partnership Interest (Cost $484,189) SHORT TERM INVESTMENT 7.1% Federated Prime Obligations Fund, 0.16% ** Total Short Term Investment (Cost $2,384,683) Total Investments 98.7% (Cost $26,640,264) Other Assets less Liabilities 1.3% Net Assets 100.0% $ * Non-income producing. ** Represents 7-day effective yield as of June 30, 2012. Sector Breakdown June 30, 2012 (Unaudited) (based on total investments) See Notes to Financial Statements. 10 Statement of Assets and Liabilities 6/30/12 (Unaudited) Assets: Investments at value (cost $26,640,264) $ Receivable for fund shares sold Receivable for investments sold Dividends and interest receivable Prepaid expenses Total assets Liabilities: Due to investment adviser (See Note 4) Payable for fund shares redeemed Accrued audit fees Accrued legal fees Accrued administration expense (See Note 5) Accrued shareholder servicing fees Accrued 12b-1 fees (See Note 4) Accrued custodian expense Accrued printing expense Other payables Total liabilities Net Assets $ Net Assets Consist of: Capital stock $ Undistributed net investment income Accumulated net realized gains Net unrealized appreciation on investments Total Net Assets $ The Pricing of Shares: Net asset value and redemption price per share $ ($33,339,343 divided by 2,685,429 shares outstanding, no par value, unlimited shares authorized) See Notes to Financial Statements. 11 Statement of Operations Period ended 6/30/12 (Unaudited) Investment Income: Dividend income $ Interest income Total Investment Income Expenses: Investment advisory fees (See Note 4) 12b-1 fee (See Note 4) Administration and accounting fees (See Note 5) Shareholder servicing fees Professional fees Federal and state registration fees Trustees’ fees and expenses CCO fees Custody fees Insurance expense Reports to shareholders Miscellaneous costs Total expenses before waivers Expense waivers (See Note 4) ) Net expenses Net Investment Income Realized and Unrealized Gain on Investments: Net realized gain on investments Change in unrealized appreciation/depreciation on investments Net realized & unrealized gain on investments Net Increase in Net Assets Resulting From Operations $ Net of $5,477 in foreign withholding taxes. See Notes to Financial Statements. 12 Statements of Changes in Net Assets Period Ended 6/30/12 (Unaudited) Year Ended 12/31/11 Operations: Net investment income $ $ Net realized gain on investments Change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) Distributions Paid From: Net realized gains — ) Total distributions — ) Capital Share Transactions: Proceeds from shares sold Proceeds from reinvestment of distributions — Sub-total Payments for shares redeemed ) ) Net increase from capital share transactions Total Increase in Net Assets Net Assets: Beginning of period End of period (including undistributed net investment income of $3,582 and $0, respectively) $ $ Transactions in Shares: Shares sold Issued in reinvestment of distributions — Shares redeemed ) ) Net increase See Notes to Financial Statements. 13 Financial Highlights For a Fund share outstanding throughout each period Period Ended 6/30/12 (Unaudited) Year Ended 12/31/11 Year Ended 12/31/10 Year Ended 12/31/09 Year Ended 12/31/08 Year Ended 12/31/07 Net asset value, beginning of period $ Income from investment operations: Net investment income *** Net realized and unrealized gain (loss) on investments 0.82 ) 2.55 2.86 ) ) Total from investment operations 0.82 ) 2.57 2.91 ) 0.15 Less distributions: From net investment income — ) ) Return of capital — — ) ) — — From net realized gains — ) — Total distributions — ) Net asset value, end of period $
